Title: From James Madison to James Monroe, 4 April 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State April 4th. 1805
Mr George W. Murray, whose cargo shipped on board of the Active of Philada was condemned in January last, by the Judge of the Vice Admiralty at Antigua, considering the condemnation as particularly oppressive, has requested that his case might be recommended to your patronage. It seems, that a residence he formerly had in France, for a particular purpose, was considered by the Court of Admiralty and Court of Appeals as constituting him a domiciliated Frenchman, and some former adventures of his were accordingly condemned, as mentioned in 2 Robinson’s reports, in the case of the Harmony. Bool. Though the Commissioners under the 7th Article of the British Treaty on reviewing the question of his domicil freed him from the effect of the former decisions, though his residence in France had been discontinued for an interval of years including that of a Peace, and though he was not more than a few weeks in France when last there and for the special and transitory business only in question, the Judge at Antigua has not scrupled to pronounce the original disqualification for carrying on neutral commerce as continuing to affect him. If you can render a service to Mr Murray by any proper interposition which would abridge the usual delay before a decision from the Court of Appeals, or in any other manner, I beg you will do it, on the ground that it is considered a case of particular hardship. I have the honor to be &c
James Madison
